
	

114 S1344 IS: To clarify that nonprofit organizations such as Habitat for Humanity can accept donated mortgage appraisals, and for other purposes.
U.S. Senate
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1344
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2015
			Mr. Portman introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To clarify that nonprofit organizations such as Habitat for Humanity can accept donated mortgage
			 appraisals, and for other purposes.
	
	
 1.Exemption from Truth in Lending ActSection 129E(i)(2) of the Truth in Lending Act is amended— (1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
 (2)by striking For purposes of and inserting (A) In general.—For purposes of; and (3)by adding at the end the following:
				
 (B)Rule of construction related to appraisal donationsIn the case of an appraisal for which the appraiser voluntarily does not receive a fee, the appraiser is not, and shall not be construed to be, with respect to the donated appraisal, a fee appraiser for purposes of this section..
			
